Citation Nr: 0917132	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  07-07 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for an 
undifferentiated somatoform disorder (also claimed as anxiety 
attacks, depression, a gastrointestinal condition, tiredness, 
fatigue, and problems concentrating), currently evaluated as 
30 percent disabling.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a respiratory 
disorder, including bronchitis and chronic obstructive 
pulmonary disease (COPD).

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthralgias, also 
claimed as joint pain.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

6.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to 
November 1977 and from December 1981 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  

The Board notes that the claims for increased evaluations for 
hypertension and bilateral hearing loss, included in a 
February 2007 Statement of the Case, were specifically 
excluded from the present appeal in the March 2007 
Substantive Appeal and are accordingly not before the Board 
on appeal at the present time.


FINDINGS OF FACT

1.  The Veteran's headaches do not result in very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

2.  The Veteran's undifferentiated somatoform disorder has 
not been shown to have more than a slight or mild effect on 
employability and is not productive of such symptoms as a 
flattened affect, panic attacks, or suicidal ideation.

3.  The Veteran's claims for service connection for a 
respiratory disorder and arthralgias were previously denied 
simultaneously in several unappealed rating decisions, the 
most recent of which was issued in August 2003.

4.  Evidence received since the August 2003 rating decision 
does not address the etiology of the claimed respiratory 
disorder, diagnosed as bronchitis.

5.  Evidence received since the August 2003 rating decision 
does not address the nature or etiology of the claimed 
arthralgias; the record is devoid of both new medical 
findings clarifying the nature and etiology of the disorder 
and "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

6.  The Veteran's claim for service connection for a low back 
disorder was previously denied in unappealed rating decisions 
from October 1991 and July 1994.

7.  Evidence received since the July 1994 rating decision is 
new but does not address the question of whether the Veteran 
has a current low back disorder that is etiologically related 
to service.

8.  The Veteran's service-connected disabilities include 
headaches and an undifferentiated somatoform disorder, both 
evaluated as 30 percent disabling; and hypertension, 
tinnitus, and bilateral hearing loss, all evaluated as 10 
percent disabling.

9.  The Veteran's combined disability evaluation is 60 
percent.

10.  The Veteran's service-connected disabilities, in and of 
themselves, do not render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.20, 4.124a, Diagnostic Code 8100 (2008).

2.  The criteria for an evaluation in excess of 30 percent 
for an undifferentiated somatoform disorder (also claimed as 
anxiety attacks, depression, a gastrointestinal condition, 
tiredness, fatigue, and problems concentrating) have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic 
Code 9423 (2008).

3.  New and material evidence has not been received to reopen 
a claim for service connection for a respiratory disorder, 
including bronchitis and COPD.  38 U.S.C.A. §§ 5103, 5108, 
5103A, 5107, 7104, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156, 3.159 (2008).

4.  New and material evidence has not been received to reopen 
a claim for service connection for arthralgias, also claimed 
as joint pain.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 3.159 
(2008).

5.  New and material evidence has not been received to reopen 
a claim for service connection for a low back disorder.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.156, 3.159 (2008).

6.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating claims

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.



B.  Headaches

The Veteran's headaches have been evaluated by analogy under 
38 C.F.R. § 4.124a, Diagnostic Code 8100, which addresses 
migraine.  Under this section, a 30 percent evaluation 
contemplates characteristic prostrating attacks occurring on 
an average once a month over the last several months.  A 50 
percent evaluation is assigned for migraine with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  See also 
38 C.F.R. §§ 4.20, 4.27.

In this case, the Board has reviewed the pertinent evidence 
of record, notably the VA neurological examination reports 
from June 2005, October 2006, and December 2008.  These 
reports are entirely devoid of the criteria required for an 
increased evaluation.  The Veteran has a diagnosis of 
migraine headaches, with subjective symptoms including right-
sided headaches, photosensitivity, nausea, occasional 
vomiting, and prodromal symptoms of neck stiffness.  In 
October 2006, the Veteran reported that he occasionally had 
to lie down in a dark room and take his medications, about 
four to five times per week.  The medical history portion of 
the December 2008 VA examination indicates weekly headaches, 
usually lasting one to two days, with less than half of the 
attacks prostrating.  This examiner noted that the Veteran's 
headaches had no significant effect on his usual occupation, 
with moderate effects on sports, mild effects on chores and 
shopping, and no effect on other activities.  This opinion is 
consistent with opinions from the two prior reports 
indicating that the Veteran would be able to work in, 
respectively, "any job presented" or "most any job."   

In summary, there is no suggestion whatsoever of very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Accordingly, 
the evidence does not support an evaluation in excess of 30 
percent for headaches, and the Veteran's claim for that 
benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.



C.  Undifferentiated somatoform disorder

Under 38 C.F.R. § 4.130, Diagnostic Code 9423, an 
undifferentiated somatoform disorder which is productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants 
a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships. 

A 100 percent disability evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names 
of close relatives, own occupation, or own name. 

In this case, the Board has reviewed the pertinent evidence 
of record, notably the VA psychiatric examination reports 
from June 2005, October 2006, and December 2008.  These 
reports are entirely devoid of the criteria required for an 
increased evaluation.  While the examiners did note a 
restricted affect, there is no suggestion of a flat affect.  
Similarly, while the Veteran reported in June 2005 that 
suicidal thoughts occasionally did cross his mind typically 
in a passive fashion, he noted that he was not presently 
suicidal and had no intent of acting on any suicidal 
thoughts; he further denied suicidal ideation during the 
October 2006 and December 2008 examinations.  He has also 
been consistently noted to have no panic attacks.  The 
remaining objective symptoms listed in the criteria for a 50 
percent evaluation have not been demonstrated in any manner 
in this case.

Finally, as to interference with employment, the June 2005 VA 
examiner noted that the Veteran's "low mood would likely 
have a slight impact on his employment" and noted in October 
2006 (the same examiner conducted all three examinations) 
that the psychological problems, in and of themselves, did 
not appear to prohibit any gainful employment.  This examiner 
did not assign a Global Assessment of Functioning (GAF) score 
in either report but did assign a GAF score of 65 in the 
December 2008 report, again noting that the mental health 
condition did not appear to render the Veteran unemployable 
and that the main complaints had to do with his physical 
condition.  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV), a GAF score in the range of 61 to 70 
contemplates mild symptoms, with some difficulty in 
occupational and social functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  Again, this degree of social and occupational 
functioning falls well short of the criteria for a higher 
evaluation.

In summary, the evidence does not support an evaluation in 
excess of 30 percent for an undifferentiated somatoform 
disorder (also claimed as anxiety attacks, depression, a 
gastrointestinal condition, tiredness, fatigue, and problems 
concentrating), and the Veteran's claim for that benefit must 
be denied.  38 C.F.R. §§ 4.3, 4.7.

D.  Staged and extra-schedular ratings

With regard to both of the cited service-connected 
disabilities, the Board finds that there is no basis for a 
"staged" rating pursuant to Hart.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

Finally, the Veteran has submitted no evidence showing that 
these disorders have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent, or indeed any, periods 
of hospitalization during the pendency of this appeal.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

II.  New and material evidence

A.  Applicable laws and regulations

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence can be neither cumulative nor redundant of 
evidence previously of record and must "raise a reasonable 
possibility of substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

B.  Respiratory disorder and arthralgias

In this case, the Veteran's initial claims for service 
connection for pulmonary disease and arthralgias of multiple 
joints were denied in a July 1994 rating decision.  At that 
time, the claims file included the service treatment records 
(though they are currently placed in the second volume of the 
claims file, out of sequence) and a March 1994 VA examination 
report containing diagnoses of subjective shortness of breath 
with good exercise capacity, and normal pulmonary function 
tests and a chest x-ray; and arthralgias of unknown etiology.  
The Veteran's Notice of Disagreement with this decision was 
received in September 1994.  In May 1995, the Philadelphia 
VARO issued both a Statement of the Case and a rating 
decision denying both claims on an undiagnosed illness basis.  
See 38 C.F.R. § 3.317.  In July 1995, the Veteran requested 
an extension for filing his Substantive Appeal but never 
followed through with a VA Form 9 (Appeal to Board of 
Veterans' Appeals) or similar submission.  The Board thus 
finds that the Veteran failed to perfect an appeal on these 
claims.  38 C.F.R. § 20.302(b).

In June 1997 rating decision, the Philadelphia VARO again 
denied the Veteran's claims (characterized as "shortness of 
breath" and "generalized joint pain"), among others, 
citing the applicability of the newly enacted provisions of 
38 C.F.R. § 3.317 concerning undiagnosed illness claims.  At 
the time of the decision, the claims file included as March 
1996 VA treatment record containing a diagnostic impression 
of bronchitis, the first known clinical diagnosis 
corresponding to the respiratory disorder claim.  The Veteran 
was notified of this denial in July 1997.  In September 1997, 
the Veteran submitted a Notice of Disagreement, but only in 
regard to a separate denial of service connection for a 
stomach/nausea condition.  No submissions regarding the 
pulmonary or arthralgia claims were furnished within one year 
of notification of the June 1997 decision, rendering it final 
under 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 20.302(a).

In August 2003, the Roanoke VARO denied the claims for 
service connection for a respiratory disorder to include 
bronchitis and COPD (also claimed as shortness of breath) and 
arthralgias of undetermined etiology on the basis that new 
and material evidence had not been submitted to reopen the 
claims.  In this decision, the RO cited to consideration of 
these claims on an undiagnosed illness basis.  The Board 
notes that the evidence of record at this time included a 
June 2003 VA psychiatric examination report containing a 
statement that "it is as likely as not that the [V]eteran's 
joint pain is part of his somatoform disorder" and that the 
RO, in its decision, mentioned this statement both in the 
evaluation of the service-connected somatoform disorder and 
in the consideration of the separate claim for service 
connection, and observed that the joint pains were considered 
"part and parcel" of the service-connected somatoform 
disorder.  The Veteran was notified of this rating decision 
in August 2003 but did not respond within the following year.  
Again, this rating decision is final under 38 U.S.C.A. 
§ 7105(c) and 38 C.F.R. § 20.302(a).  As this is the most 
recent final rating decision, the question for the Board now 
is whether new and material evidence has been received by the 
RO in support of the Veteran's claims since the issuance of 
that decision.

In reviewing the evidence submitted since the August 2003 
rating decision, notably newly received VA treatment records 
and examination reports, the Board observes that there is a 
virtual total absence of evidence of treatment for any 
claimed respiratory problems.  Several VA treatment records, 
notably those between April 2007 and March 2008, do contain 
references to subjective complaints of intermittent wheezing, 
but the Veteran's complaints of respiratory symptoms were 
documented in the record well before the August 2003 rating 
decision.  Moreover, he has a known clinical diagnosis of 
bronchitis, thus precluding consideration of 38 C.F.R. 
§ 3.317.  The Board notes that the Veteran has not presented 
new specific arguments as to the etiology of this disorder 
and that, in any event, his own lay opinion as to etiology is 
not competent for VA purposes.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  In short, there is no new 
evidence of record whatsoever that can be considered 
"material" as to this claim.

As to arthralgias, recent VA treatment records do contain 
several relevant references.  A December 2001 VA treatment 
record includes a diagnostic impression of musculoskeletal 
pain.  A May 2005 VA treatment record indicates current minor 
aches and pains, helped by medications.  The Veteran's 
arthralgias were noted in an October 2006 VA treatment 
record.  Also, VA treatment records dated between April 2007 
and March 2008 reflect continued subjective complaints of 
arthralgias.  These records, however, are completely devoid 
of any commentary as to etiology.  None of the Veteran's 
treatment providers whose records have been added to the 
claims file since August 2003 have in any way linked 
arthralgias to service or to a service-connected disorder.  

The Board is aware that the Veteran's claim was previously 
considered under 38 C.F.R. § 3.317, and the evidence of 
record is not conclusive as to whether the Veteran's 
arthralgias are attributable to a known clinical diagnosis.  
While one prior examiner found joint pain to be as likely as 
not attributable to a somatoform disorder, the Board does not 
view this opinion as sufficiently definite to rule out the 
possibility of an undiagnosed illness etiology.  In this 
regard, the Board is aware that objective indications of a 
chronic "undiagnosed illness" disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  

Even with consideration in light of 38 C.F.R. § 3.317, the 
fact remains that the Veteran has presented no new lay 
contentions whatsoever regarding the nature and etiology of 
his arthralgias subsequent to the August 2003 rating 
decision.  Rather, in his September 2004 application, he 
noted only "joint pain."  The August 2006 Notice of 
Disagreement was filed by his representative without specific 
references to disabilities, and his March 2007 Substantive 
Appeal again contains only a mere reference to "joint 
pain."  There is nothing in these submissions that could be 
considered supportive evidence even in light of the broad 
definition of "objective indications" from 38 C.F.R. 
§ 3.317(a)(3); instead, the Veteran has simply listed the 
disorder for which he seeks service connection.  Such cursory 
listings are not more than merely cumulative of contentions 
of record prior to August 2003.  None of this evidence can 
therefore be considered "material."  

In summary, the claims file does contain medical evidence 
submitted since the August 2003 rating decision that is 
"new," in the sense that this evidence is not merely 
duplicative of evidence of record at the time of that 
decision.  Nonetheless, the evidence which is actually 
"new" does not relate to either the question of the 
etiology of either disorder or the nature (e.g., undiagnosed 
illness) of the claimed arthralgias.  As such, this evidence 
does not raise a reasonable possibility of substantiating 
either claim, and this appeal must be denied as to these 
claims.

C.  Low back disorder

In this case, the Veteran's initial claim of entitlement to 
service connection for a low back disorder was denied in an 
October 1991 rating decision on the basis that, while the 
Veteran had been treated for low back symptoms on several 
occasions during service, there was no showing of a chronic 
disorder.  The Veteran was notified of this decision in the 
same month but did not respond within the following year.

In July 1994, the Veteran's claim was again denied, this time 
on the basis that new and material evidence had not been 
received to reopen his claim.  Evidence of record at that 
time included an August 1993 statement from a private 
chiropractic center indicating, among other things, that x-
rays showed considerable narrowing of the L5-S1 disc space; 
also, mild degenerative changes were noted at L4-L5, and a 
working diagnosis of lumbosacral sprain/strain with possible 
disc protrusion was rendered.  In the same statement, the 
treatment provider noted that the Veteran had stated that the 
first occurrence of back pain was in 1985 in the military and 
that he also said that he did much lifting and moving 
furniture for recruiters.  Also of record was a March 1994 VA 
examination report including a diagnosis of episodic low back 
pain secondary to muscle strain.  The Veteran was notified of 
this decision in July 1994 but again did not submit a Notice 
of Disagreement within the following month.

The Board therefore finds that the October 1991 and July 1994 
rating decisions are final under 38 U.S.C.A. § 7105(c).  The 
question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
Veteran's claim since the issuance of the July 1994 decision.

In this regard, the Board notes that the claims file now 
includes an August 1993 private chiropractic history form, 
also labeled "consultation," which contains a notation that 
the "[f]irst occurrence of back pain was in 1985 in military 
- did much lifting and moving furniture for recruiters."  
This form was received from the same chiropractic facility as 
the previously received August 1993 statement, has the same 
exact date, and incorporates nearly identical language to the 
August 1993 statement.  In other words, the notations 
contained in this form are fundamentally cumulative and 
redundant of the previously received August 1993 statement.  
To that extent, this statement cannot be considered new and 
material evidence in light of 38 C.F.R. § 3.156(a).

The remaining new and relevant medical evidence of record 
consists of private chiropractic records from October 2003 
and multiple VA treatment records containing references to 
subjective complaints of back pain.  As indicated above, 
however, the question of a diagnosis of a low back disorder 
was established at the time of the July 1994 rating decision.  
The newly received records, including the October 2003 
private chiropractic records, contain no opinions or other 
findings indicating an in-service etiology.  As these records 
contain no findings tending to suggest such an etiology, they 
cannot be considered "material."  

As with his other new and material evidence claims, the 
Veteran has not presented specific lay assertions as to his 
low back disorder in conjunction with the current claim, 
other than to list this issue as being on appeal.  Moreover, 
his own lay opinion as to etiology is not competent for VA 
purposes.  See Espiritu v. Derwinski, supra.

In summary, the claims file does contain medical evidence 
submitted since the July 1994 rating decision that is 
"new," in the sense that this evidence is not merely 
duplicative of evidence of record at the time of that 
decision.  Nonetheless, the "new" evidence is either 
cumulative and redundant in nature or otherwise does not tend 
to establish that the Veteran's claimed low back disorder is 
etiologically related to service.  As such, this evidence 
does not raise a reasonable possibility of substantiating the 
claim, and this appeal must be denied as to this claim.

III.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the Veteran's service-connected disabilities 
include headaches and an undifferentiated somatoform 
disorder, both evaluated as 30 percent disabling; and 
hypertension, tinnitus, and bilateral hearing loss, all 
evaluated as 10 percent disabling.  The combined disability 
evaluation is 60 percent.  See 38 C.F.R. § 4.16(a).  This 
evaluation does not meet the initial criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. 
§ 4.16(a), and the question thus becomes whether there exists 
an extra-schedular basis for the grant of entitlement to 
TDIU.  

In this regard, the Board has considered the Veteran's 
educational and employment background.  In his April 2006 
application, he reported last working as self-employed in 
2004.  He also described completing two years of high school.  
In a separate application, from September 2004, he also 
referenced "GED" (i.e., General Educational Development 
certification).
 
Upon reviewing the evidence of record, the Board notes that a 
June 2006 VA "Functional Ability Request Form," signed by a 
medical doctor, indicates that the Veteran was not able to 
work and that this status was permanent.  While the record 
contains references to depression, headaches, and 
hypertension, the doctor also listed the nonservice-connected 
diagnoses of sleep apnea, joint pain, and acid reflux.  The 
doctor did not clarify whether the listed service-connected 
disorders, in and of themselves, precluded substantially 
gainful employment, as opposed to the other listed disorders.  
This form therefore has very little probative value in regard 
to the determination of whether the criteria of 38 C.F.R. 
§ 4.16(b) have been met.

Similarly, an October 2006 VA medical record contains a 
notation that the Veteran "is totally & permanently & 
totally disabled."  This record, however, contains 
references to numerous complaints separate from his service-
connected disorders, including pain of the hands, knees, and 
lower back and wheezing.  There is no suggestion from this 
record that the Veteran's service-connected disorders, in and 
of themselves, preclude substantially gainful employment.  

Moreover, as indicated above, the Veteran's VA psychiatric 
and neurological examination reports from June 2005, October 
2006, and December 2008 have consistently indicated that his 
headaches and undifferentiated somatoform disorder do not 
preclude substantially gainful employment.  Similar comments 
were made as to hypertension in VA neurological and 
hypertension examination reports from October 2006.  The 
examiner who conducted the October 2006 hypertension 
examination also referred to the doctor who provided the 
aforementioned October 2006 notation but stated that this 
notation was based on the Veteran's "total problems to 
include severe back difficulties."  The Board further notes 
that the VA psychiatric and neurological examination reports 
from December 2008 indicate that the Veteran has been working 
part-time as a handyman.  There is also no suggestion from 
the record that the remaining service-connected disorders 
(tinnitus, bilateral hearing loss), individually or in 
combination, preclude substantially gainful employment.  

The Board is aware that records received from the Social 
Security Administration (SSA) include a Disability 
Determination and Transmittal form from January 2007 
indicating that the Veteran was "not disabled" through June 
30, 2005.  This form also indicates a primary diagnosis of 
other unspecified arthropathies and a secondary diagnosis of 
COPD.  These are not disabilities for which service 
connection is in effect, and the Board finds nothing in this 
form to support the Veteran's current TDIU claim.

In short, there is simply no evidence of record establishing 
the Veteran's service-connected disability picture as being 
the type of exceptional case for which consideration of TDIU 
under 38 C.F.R. § 4.16(b) is warranted.  See also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (the fact that a 
veteran is unemployed or has difficulty obtaining employment 
is insufficient, in and of itself, to establish 
unemployability; the relevant question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment).  

Overall, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
TDIU, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  The Board would point out, 
however, that the Veteran is free to reopen his claim at any 
time.

IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
his claims in letters furnished in December 2004, May 2005, 
September 2005, and February 2006.   In a March 2006 letter, 
the Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the increased evaluation claims included in 
this decision, the Board notes that, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the December 2004 notice 
letter was in substantial compliance with the requirements of 
Vazquez-Flores to the extent that the Veteran was notified 
that he needed to submit evidence that could include specific 
medical and laboratory evidence, as well as lay evidence from 
other individuals who could describe from their knowledge and 
personal observations in what manner his disabilities had 
worsened.  The Board is aware that this notice letter did not 
provide notification in terms of the applicable diagnostic 
criteria, however.  As such, the Veteran has received 
inadequate notice, and the Board must proceed with an 
analysis of whether this error prejudiced him.  

In this regard, the Board notes that in Vazquez-Flores the 
Court indicated that consideration was warranted for whether 
there existed subsequent VA action that served to render any 
pre-adjudicatory notice error non-prejudicial.  Id. at 46-47.  
In the present case, in fact, the Veteran was provided with 
the criteria of Diagnostic Codes 8100 and 9423 in a February 
2007 Statement of the Case.  By incorporating these criteria, 
the RO indicated to the Veteran what specific findings were 
required for a higher rating.  This case has since been 
readjudicated in multiple Supplemental Statements of the 
Case.  Moreover, the Veteran was provided an opportunity to 
respond within a reasonable time period following 
readjudication.

For all of these reasons, the Board finds that any notice 
errors in light of Vazquez-Flores are not prejudicial, as the 
"administrative appellate process" has rendered such errors 
non-prejudicial.  Id. at 46-47; see also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007) (for a determination that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair").

The Court has also held, in the context of a claim to reopen 
on the basis of new and material evidence, that VA must look 
at the bases for the denial in the prior decision and respond 
with a notice letter that describes the type of evidence and 
information that would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In the September 2005 
letter, the RO informed the Veteran of the basis for the 
prior final denial of service connection for a back disorder 
and described the type of evidence needed to support his 
claim.  Similarly, in the February 2006 letter, the RO 
explained to the Veteran the basis for the prior final 
denials for service connection for a respiratory disorder and 
arthralgias and described the type of evidence needed to 
substantiate the claims.  In both instances, the Board is 
satisfied that the requirements of Kent have been met.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's relevant VA, private, and SSA records 
have been obtained.  He has been afforded multiple VA 
examinations in conjunction with his increased evaluation 
claims, with commentary as to employability from the 
examiners.  As to the new and material evidence claims, the 
Board notes that an examination is not required unless such a 
claim is reopened, under 38 C.F.R. § 3.159(c)(4)(iii).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an increased evaluation for headaches, 
currently evaluated as 30 percent disabling, is denied.

Entitlement to an increased evaluation for an 
undifferentiated somatoform disorder (also claimed as anxiety 
attacks, depression, a gastrointestinal condition, tiredness, 
fatigue, and problems concentrating), currently evaluated as 
30 percent disabling, is denied.

New and material evidence has not been received to reopen a 
claim for service connection for a respiratory disorder, 
including bronchitis and COPD; the appeal is accordingly 
denied as to this issue.

New and material evidence has not been received to reopen a 
claim for service connection for arthralgias, also claimed as 
joint pain; the appeal is accordingly denied as to this 
issue.

New and material evidence has not been received to reopen a 
claim for service connection for a low back disorder; the 
appeal is accordingly denied as to this issue.

Entitlement to TDIU is denied.


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


